
	

114 HR 4658 IH: To amend the Internal Revenue Code of 1986 to decrease the distance away from home required for a member of a reserve component of the Armed Forces to be eligible for the above-the-line deduction for travel expenses.
U.S. House of Representatives
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4658
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2016
			Mr. Poliquin introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to decrease the distance away from home required for a
			 member of a reserve component of the Armed Forces to be eligible for the
			 above-the-line deduction for travel expenses.
	
	
		1.Decrease in required distance away from home for above-the-line deduction for travel expenses of
			 members of a reserve component of the Armed Forces
 (a)In generalSection 62(a)(2)(E) of the Internal Revenue Code of 1986 is amended by striking 100 miles and inserting 50 miles. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015.
 2.Report on average travel costs of members of the reserve componentsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the travel expenses of members of reserve components associated with performing active duty service, active service, full-time National Guard duty, active Guard and Reserve duty, and inactive-duty training, as such terms are defined in section 101(d) of title 10, United States Code. Such report shall include the average annual cost for all travel expenses for a member of a reserve component.
		
